IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                                            )
CHANEL TARRANT                              )
                                            )
                        Appellant,          )
                                            ) C.A. No. N16A-05-008 RRC
           v.                               )
                                            )
LAWRENCE A. RAMUNNO,                        )
                                            )
                        Appellee.           )
                                            )

                         Submitted: December 12, 2016
                          Decided: February 16, 2017

                                    ORDER
Chanel Tarrant, Wilmington, Delaware, pro se.

Lawrence A. Ramunno, Ramunno & Ramunno, P.A., Wilmington, Delaware.

COOCH, R.J.

                             I. INTRODUCTION

      1. Plaintiff-Below/Appellant Chanel Tarrant (“Appellant”) appeals a
         decision of the Court of Common Pleas granting Defendant-
         Below/Appellee Lawrence A. Ramunno’s (“Appellee”) Motion to
         Dismiss. Appellant has made no legal argument as to how the Court of
         Common Pleas erred, and this Court finds no error in the trial court’s
         decision. Accordingly, the decision of the trial court is AFFIRMED.

                 II. FACTS AND PROCEDURAL HISTORY

      2. Appellant engaged Appellee to represent her in a personal injury lawsuit.
         Initially, Appellee, representing Appellant, made a demand on the
         defendant in that lawsuit for $20,000. The defendant in that action

                                        1
             refused to pay the $20,000, and Appellee then filed a personal injury
             action alleging $20,000 in damages. The Appellant then engaged in
             mediation with the defendant in that lawsuit, represented by Appellee.
             The mediation resulted in Appellant accepting a settlement offer for less
             than the full $20,000 claimed. Appellant received and subsequently
             cashed the settlement check.

        3. Unhappy with Appellee’s representation of her, Appellant filed a
           complaint with the Office of Disciplinary Counsel (“ODC”). In her
           complaint to the ODC, Appellant claimed that Appellee tricked her into
           signing the settlement agreement. The ODC reviewed the complaint and
           Appellee’s response to the complaint and determined that Appellee’s
           representation of Appellant did not fall below the acceptable level of
           representation.

        4. Appellant then filed a legal malpractice action with the Court of
           Common Pleas. In that action, Appellant alleged that “[she] was
           promised to be fully compensated with all medical bills paid, . . . and was
           encouraged to sign paperwork of legal documentation without any clarity
           of what [she] was signing.”1 Appellee then filed a Motion to Dismiss
           pursuant to Court of Common Pleas Civil Rule 12(b)(6) on grounds that
           Appellant had not sufficiently made a claim for legal malpractice.

        5. The Court of Common Pleas held argument on Appellee’s Motion to
           Dismiss on April 29, 2016. The Court of Common Pleas issued on oral
           ruling granting Appellee’s motion to dismiss. In that ruling, the Court of
           Common Pleas stated:

                   You are entitled to his time, attention, and his due diligence.
                   You are not entitled to a guaranteed result. You are entitled
                   to his best efforts.

                   There is nothing in the complaint which indicates that he did
                   not put forth his best efforts. It may not have been the
                   outcome that you wanted, but no one can guarantee when
                   they are in litigations the outcome; never in jury trials, never
                   in negotiations and mediations, and never before the judge.


1
    Compl.
                                             2
                  You never know how the fact finder is going to find the fact,
                  but you [are] entitled to his best efforts. Based on the
                  documents in the record, I find that you have failed to state a
                  claim for which relief can be granted, and his motion to
                  dismiss is hereby granted.2

           This appeal followed.

                                     III. DISCUSSION

           6. Appeals from the Court of Common Pleas are reviewed “on the
              record, and shall not be tried de novo.”3 “If such findings are
              sufficiently supported by the record and are the product of an orderly
              and logical deductive process, the Superior Court must accept them,
              even though independently it might have reached opposite
              conclusions.”4 “The Superior Court is only free to make findings of
              fact that contradict those of the Trial Judge when the record reveals
              that the findings below are clearly wrong and the Appellate Judge is
              convinced that a mistake has been made which, in justice, must be
              corrected.”5 This Court reviews questions of law de novo.6

           7. In her opening brief, Appellant makes no argument as to how the trial
              court erred in granting Appellee’s Motion to Dismiss. Rather,
              Appellant has included a series of documents, some of which are
              incomplete, and provides no explanation for their inclusion. The only
              document that Appellant appears to have written herself, and could
              potentially be construed as an opening argument is a letter to this
              Court, dated October 11, 2016. In that letter, Appellant sets forth no
              legal argument assigning error to the trial court. Rather, Appellant
              appears to restate with more specificity the complaint that she filed in
              the Court of Common Pleas.7


2
  Tarrant v. Ramunno, CPU4-16-000977, at 9:6-20 (Del. Com. Pl. Apr. 29, 2016)
(TRANSCRIPT).
3
  10 Del. C. § 1326.
4
  State v. Cagle, 332 A.2d 140, 142 (Del. 1974) (citing Levitt v. Bouvier, 287 A.2d 671 (Del.
1972)).
5
  Id.
6
  City of Wilmington v. Flamer, 2013 WL 4829585, at *3 (Del. Super. May 22, 2013).
7
  Tsipouras v. Gue, 2011 WL 5395350 (Del. Nov. 8, 2011).
                                                3
          8. In the recent case of Woodruff v. Foulk Manor North, this Court
             dismissed an appeal on grounds that the appellant failed to set forth
             “any aspect of a legal argument that this Court can consider in both
             her Opening Brief and her [Reply Brief.]”8 Rather, the Appellant in
             Woodruff only sought to have this Court review de novo the factual
             determinations made by the Industrial Accident Board.9 In the case at
             bar, Appellant is essentially requesting de novo review of factual
             determinations made by the Court of Common Pleas, rather than
             presenting legal arguments assigning error to the trial court. As this
             Court “does not sit as the trier of fact with authority to weigh the
             evidence, determine questions of credibility, and make its own factual
             findings and conclusions,”10 it will not review the factual allegations
             made by Appellant in her October 11 letter.

          9. This Court holds that the trial court committed no error in granting
             Appellee’s Motion to Dismiss. To establish a claim for legal
             malpractice, a plaintiff must prove: “(1) employment of an attorney,
             (2) the attorney’s neglect of a professional obligation, and (3)
             resultant loss.”11 “To prove damages, the client, or plaintiff in a legal
             malpractice action, must prove that but for his lawyer’s negligence,
             the client would have been successful.”12

          10.In the case at bar, it is undisputed that Appellee represented Appellant
             in her personal injury action. However, Appellant has failed to argue
             how Appellee has “neglect[ed] a professional obligation.” As the trial
             court held, a client is entitled to her attorney’s best efforts. She is not
             entitled to any guarantee of success or specific result.

          11.It appears from the record that the trial court’s factual findings are the
             result of a logical and deductive reasoning process. The trial court
             found that Appelee put forth his best efforts in representing Appellant
             in her personal injury action. Appellant was able to obtain a
             settlement offer to which Appellant ultimately agreed. Although
             Appellant may now be unhappy with the settlement agreement into
             which she entered, that does not create a colorable claim for legal
8
 2016 WL 153269, at *2 (Del. Super. Jan. 6, 2016).
9
  Id.
10
   Id.
11
   Sanders v. Malik, 1997 WL 817854 (Del. Super. Nov. 21, 1997).
12
   Id.
                                             4
           malpractice against the attorney who represented her. Additionally, it
           is noteworthy that the ODC, upon investigating Appellant’s claim of
           legal malpractice, found that Appellee committed no malpractice.
           Accordingly, as Appellant has failed to set forth any reason that
           Appellee neglected his professional obligation owed to her, her
           general claim that the trial court committed reversible error is without
           merit.

                             IV. CONCLUSION

      Therefore, the decision of the Court of Common Pleas is AFFIRMED.


                                                ___________________________
                                                 Richard R. Cooch, R.J.


oc:   Prothonotary




                                       5